                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA
                          ROCK HILL DIVISION

 Mary Teresa Doherty,             )            C/A No.: 0:19-211-TLW-SVH
                                  )
                  Plaintiff,      )
                                  )
       vs.                        )
                                  )                      ORDER
 State Farm Fire and Casualty     )
 Company and Jay Killen Insurance )
 Agency, Inc.,                    )
                                  )
                  Defendants.     )
                                  )


      This matter comes before the court on the motion [ECF No. 27] of

defendant State Farm Fire & Casualty Company (“State Farm”) to compel

Mary Teresa Doherty (“Plaintiff”) to produce responses to State Farm’s

Requests   for   Production   and   complete    responses   to   State   Farm’s

Interrogatories Nos. 11 and 13 (“Discovery Requests”).

      The motion indicates that State Farm received Plaintiff’s answers to

interrogatories on July 1, 2019. State Farm argues Plaintiff’s answers to

Interrogatories Nos. 11 and 13 were vague and incomplete. Interrogatory 11

asked Plaintiff to identify the consequential damages she claims to have

suffered or incurred and for each such item of consequential damages, set

forth the amount, a description, and an explanation as to how it was caused

by State Farm. Plaintiff’s response stated:
      The amount of “consequential damages” is an estimate and could
      easily be too low. Consequential damages include expenses
      Plaintiff has incurred and will incur as a result of having to file
      this case because Defendants refused to act in an honest and
      professional manner.

[ECF No. 27-1]. Plaintiff’s response is insufficient, as it failed to identify any

amount, description, or explanation as to her claimed damages.

      Interrogatory No. 13 asked Plaintiff to identify the value of each item of

personal property stolen from her home and a description of how the value

was determined. Plaintiff referred only to the complaint and exhibits in

response. Plaintiff’s response is insufficient and she must list each item

stolen, its value, and provide an explanation of how the value was

determined.

      State Farm also states that Plaintiff has not provided written

responses to her requests for production. Counsel for State Farm received a

letter from a person who identified himself as a semi-retired engineer who

has performed paralegal work for over 25 years, who included some

documents with his letter. [ECF No. 27-3]. As Plaintiff is proceeding pro se,

all discovery responses must come from her and should include written

responses. Plaintiff should identify any documents produced and identify to

which request they are responsive.




                                        2
      In light of the foregoing, the court grants State Farm’s motion to

compel. As the Discovery Requests have been pending for over four months,

Plaintiff is directed to provide responses to the discovery requests by

September 3, 2019. Because Plaintiff failed to timely respond to the

discovery, any and all objections are deemed waived under Fed. R. Civ. P.

33(b)(4). Plaintiff is advised that failure to comply with the court’s order may

result in a recommendation that this case be dismissed for failure to

participate in discovery and/or sanctions, including payment of State Farm’s

attorneys’ fees and costs in preparing such motions.

      In addition, State Farm’s’ motion for an extension of time in which to

file dispositive motions [ECF No. 28] is granted to the extent it seeks an

additional 30 days from Plaintiff’s deadline for providing full and complete

responses to the Discovery Requests. The deadline for filing dispositive

motions is now October 3, 2019.

      IT IS SO ORDERED.



August 20, 2019                            Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       3
